Title: Tobias Lear to Alexander Hamilton, 13 October 1792
From: Lear, Tobias
To: Hamilton, Alexander



United States [Philadelphia] 13th Octor 1792

By the President’s command T. Lear has the honor to inform the Secretary of the Treasury that the President has appointed William Lewis to be keeper of the Light-house on Cape Henry, with a salary of four hundred Dollars per annum. The President does not conceive that the circumstance of mister Cormicks being employed to oversee the building of the Lighthouse, tho’ in

his favor, as sufficiently strong to recommend him as the most proper person to be Keeper of it.

Tobias Lear. S.P.U.S.


T. Lear has mentioned to the president the Auditor’s wish to go to Virginia, & he has no objection to his going.

